DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.

Status of Application, Amendments and/or Claims
	The amendment of 07 January 2021 has been entered in full.  
Claims 1, 2, 6-9, 12, 13, 17, 29-32, 35, 36, 40, 52-55, 58, 59, 63, 67-69, and 73 are pending.

Drawings
The replacement drawings were received on 07 January 2021.  These drawings are acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that references A2 and A6 (US 2014/0127211 and U.S. Patent 9,879,083) have been crossed off of the IDS because they are cited in duplicate.  These references were previously considered and cited on the PTO-892 mailed 07 October 2020.


Conclusion
Claims 1, 2, 6-9, 12, 13, 17, 29-32, 35, 36, 40, 52-55, 58, 59, 63, 67-69, and 73 are allowable per the Examiner’s amendment of 07 October 2020.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
21 May 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647